    Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 1 of 16



                 IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MARYLAND


ROBERT ROTHMAN, DWIGHT C. SCHAR,
and FREDERICK W. SMITH,

          Plaintiffs,
                                       Case No. 8:20-cv-03290-PJM
    v.
                                       Judge Peter J. Messitte
DANIEL SNYDER,
                                       ORAL ARGUMENT REQUESTED
          Defendant.


     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
  MOTION FOR LEAVE TO INTERVENE FOR THE PURPOSE OF OBTAINING
        PUBLIC ACCESS AND OPPOSING THE MOTION TO SEAL
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 2 of 16



                                       INTRODUCTION

       The Washington Post (“Post”) respectfully moves to intervene in this civil action for the

purpose of opposing Plaintiffs’ pending motion to seal various documents and records. As a

result of that motion, virtually the entire docket has been sealed from public view. At present,

the only information publicly available about this case—brought by minority owners of the

Washington Football Team against the majority owner, and already the subject of substantial

public interest—are the case number, the names of the parties, and the names and contact

information for their lawyers. Neither the complaint, nor any filings other than the Court’s

letters to and from the Post’s counsel, have been released to the public.

       The apparent request for a nearly complete sealing of the case record is incompatible with

the time-honored presumption that proceedings in federal court will remain open to the press and

the public. That right of access independently springs from both the common law and the First

Amendment, and “may be abrogated only in unusual circumstances.” Doe v. Public Citizen, 749

F.3d 246, 266 (4th Cir. 2014). Although the Post has not been able to review the arguments

made in the motion to seal, because it, too, remains hidden from public view, the Post can

conceive of no interest that could justify the wholesale sealing of pleadings and exhibits from the

public eye in a commercial partnership dispute among the owners of a popular sports team. At

most there should be “less drastic alternatives to closure,” such as narrowly tailored redactions.

Id. at 272. Plaintiffs have invoked this federal forum, and the public has a presumptive right to

observe what takes place in that forum. Parties “who want secrecy should opt for arbitration.”

Union Oil Co. of Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000). When they “‘call on the

courts, they must accept the openness that goes with subsidized dispute resolution by public (and

publicly accountable) officials.’” Doe, 749 F.3d at 266 (quoting Union Oil, 220 F.3d at 568).



                                                 1
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 3 of 16



       For these reasons and those elaborated more fully below, the Post respectfully requests

that its motion to intervene be granted and the pending motion to seal be denied.

                             INTEREST OF THE INTERVENOR

       WP Company LLC (d/b/a The Washington Post) is the publisher of The Washington

Post, one of the country’s leading daily newspapers, as well as the website washingtonpost.com,

which reaches an online audience of more than 90 million unique visitors per month. The Post is

the most widely circulated newspaper in the Washington, D.C. metro area. Its coverage of the

Washington Football Team and the team’s majority owner, Daniel Snyder, is a matter of intense

interest among its millions of print and digital readers. The Post has published multiple news

stories concerning the dispute between Snyder and the team’s minority owners, most recently on

the front page of Saturday’s print edition. See Will Hobson, Mark Maske & Liz Clarke, Snyder

Blocking Sale by Team’s Minority Owners, Wash. Post, Nov. 21, 2020, at A1. It intends to

monitor the progress of this litigation and provide additional coverage to keep the public

informed about the ownership status of the region’s NFL franchise.

                                        BACKGROUND

      A.      The Docket and Nearly All Filings Remain Under Seal.

       The lawsuit in this matter was filed on November 13, 2020. Initially, the entire

proceeding remained under seal, with not even the case caption searchable on the public docket.

Journalists for the New York Times nonetheless learned about the lawsuit and reported that they

had “reviewed” the court filing. See K. Benson & K. Rossman, Partial Owners of Washington’s

N.F.L. Team Seek Path in Court to Sell Their Stake, N.Y. Times (Nov. 13, 2020),

https://www.nytimes.com/2020/11/13/sports/washington-nfl-team-snyder.html.




                                                2
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 4 of 16



       After the Times reported on the lawsuit, the Post submitted a letter to Chief Judge Bredar

on November 18, 2020, requesting public access to the proceedings. See Dkt. No. 33-1. This

Court responded by letter on November 19, 2020, providing public notice of the pending motion

to seal and inviting the Post to submit a formal opposition. See Dkt. No. 33. The Court

informed the Post that the public docket sheet would be updated to “reflect the name of the case,

the case number, and the names and contact information of counsel.” Id. The Court also

explained that, pursuant to Local Rule 105.11, the case would remain sealed for 14 days after

public notice, and thus that “the filings subject to the motion” would remain under seal until at

least December 3, 2020. Id.; see also Dkt. No. 32.

       As a result of the Court’s order, members of the public can now view the case number

and party and attorney names on the public docket. Other than the letters to and from the Post,

however, every other docket entry remains provisionally sealed. Not only are the underlying

pleadings locked from public view; the individual docket entries do not identify the nature or

type of document that has been filed. Each entry states simply: “Document filed under seal.” In

total, more than 30 docket entries remain hidden from public view. Pursuant to the Court’s letter

of November 19, the Post moves to intervene to oppose the motion to seal and permit the public

to access the filings and proceedings in the case.

      B.      The Case Involves a Matter of Substantial Public Interest.

       The ownership dispute at the core of this case is a matter of substantial public concern.

The Washington Football Team holds itself out as “One of the NFL’s oldest and most-storied

franchises.” See, e.g., History, https://www.washingtonfootball.com/team/history/. Any

ownership fight involving such a team would garner significant attention. And, here, public

interest in the ownership dispute is particularly significant because it is tied to public



                                                   3
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 5 of 16



controversies facing the team related to its name1 and allegations of sexual harassment.2 Indeed,

even though the case has proceeded almost entirely under seal to date, it has already garnered

significant attention in both the local and national press.3

                                           ARGUMENT

I.     THE PUBLIC AND PRESS HAVE A COMMON LAW AND FIRST
       AMENDMENT RIGHT OF ACCESS TO THE RECORDS AND PROCEEDINGS.

       Both the public and the press enjoy a presumptive right to access judicial records and

proceedings. “The right of public access to documents or materials filed in a district court


1
  See, e.g., Liz Clarke, Mark Maske & Les Carpenter, Redskins’ minority owners look to sell
stakes in team amid ongoing turmoil, Wash. Post (Jul. 5, 2020),
https://www.washingtonpost.com/sports/2020/07/05/redskins-minority-owners-look-sell-stakes-
team-amid-ongoing-turmoil/ (“The minority owners’ bid to sell their shares comes as the
Redskins organization is attempting to move on from the most controversial aspect of its
heritage, announcing Friday that it was launching a study of the team’s name, which many have
long felt is a racial slur.”); Andrew Beaton and Cara Lombardo, Minority Owners Pressure Dan
Snyder to Sell Washington’s NFL Team, Wall St. J. (Aug. 13, 2020),
https://www.wsj.com/articles/minority-owners-pressure-dan-snyder-to-sell-washingtons-nfl-
team-11597343129 (“When FedEx publicly asked the team to change its name, it effectively
pitted the owners against one another.”); Ken Belson & Katherine Rosman, Washington N.F.L.
Team’s Drama Fueled by Owners’ Fight Over Payout, N.Y. Times (Sept. 25, 2020),
https://www.nytimes.com/2020/09/25/sports/football/washington-nfl-team-owners-dan-
snyder.html (“The bitter boardroom brawl between Daniel Snyder, the controlling owner of the
Washington Football Team, and three of his longtime limited partners has prompted a legal
firestorm, a fight over the club’s name and mudslinging among former friends.”).
2
  See, e.g., Will Hobson, Beth Reinhard, Liz Clarke & Dalton Bennett, Lewd cheerleader videos,
sexist rules: Ex-employees decry Washington’s NFL team workplace, Wash. Post (Aug. 26,
2020), https://www.washingtonpost.com/sports/2020/08/26/redskins-cheerleaders-video-daniel-
snyder-washington/ (“The new [harassment] allegations come at a perilous time for Snyder, 55,
who recently dropped the team’s name under pressure from sponsors and critics who said it was
racist. He also faces the possible exodus of his three co-owners, who are trying to sell their
collective 40 percent stake in the franchise.”).
3
 Mike Florio, Washington minority owners take dispute to court, NBC Sports (Nov. 15, 2020),
https://profootballtalk.nbcsports.com/2020/11/15/washington-minority-owners-take-dispute-to-
court/; Ken Belson & Katherine Rosman, Partial Owners of Washington’s N.F.L. Team Seek
Path in Court to Sell Their Stake, N.Y. Times (Nov. 13, 2020),
https://www.nytimes.com/2020/11/13/sports/washington-nfl-team-snyder.html.

                                                  4
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 6 of 16



derives from two independent sources: the common law and the First Amendment.” Va. Dep’t

of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004). The Court must determine at

the outset which source of law to apply, because the common law and Constitution provide

distinct, if overlapping, protections for the public’s interest in disclosure. Although the First

Amendment’s guarantees are stronger, their scope is narrower, extending “only to particular

judicial records and documents.” Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th

Cir. 1988); see also United States v. Applebaum (In re Application of United States for an Order

Pursuant to 18 U.S.C. § 2703(d)), 707 F.3d 283, 290 (4th Cir. 2013). The common law

presumption, by contrast, “attaches to all judicial records and documents.” Stone, 855 F.2d at

180 (quotation marks omitted) (emphasis added).

       “Regardless of whether the right of access arises from the First Amendment or the

common law, it may be abrogated only in unusual circumstances.” Va. Dep’t of State Police,

386 F.3d at 576 (quotation marks omitted). The reason for the presumption of public access is

straightforward: “Any step that withdraws an element of the judicial process from public view

makes the ensuing decision look more like a fiat and requires rigorous justification.” Doe, 749

F.3d at 266 (quoting Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006)).

Disclosure serves important public values, creating “an appearance of fairness” and “heightening

public respect for the judicial process.” Globe Newspaper Co. v. Super. Ct. for Cty. of Norfolk,

457 U.S. 596, 606 (1982). Without the ability to monitor filings and orders in federal cases, “the

public could have no confidence in the conscientiousness, reasonableness, or honesty of judicial

proceedings.” Lugosch v. Pyramid Co., 435 F.3d 110, 119 (2d Cir. 2006). “Such monitoring is

not possible without access to testimony and documents that are used in the performance of

Article III functions.” Id.



                                                  5
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 7 of 16



       The Fourth Circuit has mandated certain procedural safeguards to protect the long-

established right of public access to judicial records and proceedings. If a party moves to seal

judicial documents from public view, the district court must, at a minimum, “(1) provide public

notice of the sealing request and a reasonable opportunity for the public to voice objections to the

motion; (2) consider less drastic alternatives to closure; and (3) if it determines that full access is

not necessary, it must state its reasons—with specific findings—supporting closure and its

rejections of less drastic alternatives.” Doe, 749 F.3d at 272; see also Globe Newspaper Co., 457

U.S. at 609 n.25 (“representatives of the press and general public must be given an opportunity

to be heard on the question of their exclusion”). These procedures “ensure that the decision to

seal records will not be made lightly, and make possible meaningful review of a decision to

seal.” Stone, 855 F.2d at 182. This Court’s Local Rules supplement the Fourth Circuit’s

requirements by specifically providing for objections by interested parties. See L.R. 105.11

(“The Court will not rule upon the motion [to seal] until at least fourteen (14) days after it is

entered on the public docket to permit the filing of objections by interested parties.”); see also

Smith v. Westminster Mgmt., LLC, 2018 WL 572867, at *2 (D. Md. Jan. 26, 2018). Here, the

Court invited the Post to submit its opposition pursuant to that Rule. See Dkt. No. 33.

      A.      The Public and the Press Have a Common Law Right of Access.

       “The common-law presumptive right of access extends to all judicial documents and

records, and the presumption can be rebutted only by showing that countervailing interests

heavily outweigh the public interests in access.” Doe, 749 F.3d at 265–66 (quotation marks

omitted). The Fourth Circuit has broadly defined “judicial records” to include any records that

“play a role in the adjudicative process, or adjudicate substantive rights.” United States v.

Applebaum (In re Application of United States for an Order Pursuant to 18 U.S.C. § 2703(d)),

707 F.3d at 290. “The party seeking to overcome the presumption [of access] bears the burden
                                                   6
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 8 of 16



of showing some significant interest that outweighs the presumption.” Va. Dep’t of State Police,

386 F.3d at 575 (alteration omitted). “The countervailing interests asserted by a party seeking to

overcome the public’s presumption of access must be specific and non-conclusory.” Smith, 2018

WL 572867, at *4. “A party cannot simply assert a fear of embarrassment or potential harm

without detailing how specific disclosures will result in specific injuries.” Id. Disclosure rather

than secrecy is favored if “the public has already had access to the information contained in the

records.” Va. Dep’t of State Police, 386 F.3d at 575.

      B.      The Public and the Press Have a First Amendment Right of Access.

      Above and beyond the common law right, the First Amendment affords a “‘more

rigorous’” right of access to “particular judicial records and documents.” Doe, 749 F.3d at 266-

67 (quoting United States v. Soussoudis (In re Washington Post Co.), 807 F.2d 383, 390 (4th Cir.

1986)). Access to documents that fall within the protective scope of the First Amendment may

be restricted only if closure is “necessitated by a compelling government interest,” and only if

the denial of access is “narrowly tailored to serve that interest.” Id. “When determining whether

a First Amendment right of access is available, the court[] looks at ‘whether the place and

process have historically been open to the press and general public,’ and ‘whether public access

plays a significant positive role in the functioning of the particular process in question.’” Brown

v. Lorings, 2014 WL 6687120, at *2 (D. Md. Nov. 25, 2014) (quoting Balt. Sun Co. v. Goetz,

886 F.2d 60, 64 (4th Cir. 1989)).

      Once again, the burden lies with the party seeking to restrict access. “[T]hat party must

present specific reasons in support of its position,” because “‘[t]he First Amendment right of

access cannot be overcome by [a] conclusory assertion.’” Va. Dep’t of State Police, 386 F.3d at

575 (quoting Press-Enter. Co. v. Superior Court, 478 U.S.1, 15 (1986)).



                                                 7
        Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 9 of 16



      C.      These Rights of Access Apply to the Judicial Records in This Case.

      In this case, the public and press should have presumptive access under both the common

law and First Amendment to, at a minimum, the complaint, the motion to seal, the docket, and

any other judicial record.

               1.      The Complaint Should Be Unsealed.

       It is uncontroversial that the complaint by which a civil case is initiated qualifies as a

judicial record that gives rise to a common law right of access. As one federal appeals court has

observed, the complaint “is the cornerstone of every case, the very architecture of the lawsuit,

and access to the complaint is almost always necessary if the public is to understand a court’s

decision.” F.T.C. v. AbbVie Prods. LLC, 713 F.3d 54, 62 (11th Cir. 2013); see also Courthouse

News Serv. v. Schaefer, 440 F. Supp. 3d 532, 555 (E.D. Va. 2020) (“It is undisputed that the

federal common law provides a right of access to newly-filed civil complaints.”).

       Similarly, as courts in this Circuit and across the country have recognized, the First

Amendment provides an independent right of access to civil complaints. See, e.g., M.P. v.

Schwartz, 853 F. Supp. 164, 167 (D. Md. 1994) (applying First Amendment standard to motion

to unseal complaint); Courthouse News Serv., 440 F. Supp. 3d at 558 (offering extensive analysis

under Fourth Circuit precedent, and concluding that “the public and press enjoy a qualified First

Amendment right of access to newly-filed civil complaints unless particular filings are entitled to

confidentiality by law”); see also Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814

F.3d 132, 141 (2d Cir. 2016); Vassiliades v. Israely, 714 F. Supp. 604, 605-06 (D. Conn. 1989).

       Here, Plaintiffs cannot possibly overcome these presumptive rights of access. Although

the Post does not have access to the arguments made in support of the motion to seal, it cannot

conceive of any legitimate interest that would justify Plaintiffs’ evident request to seal the entire

complaint in this case. The Post generally understands that the lawsuit concerns a dispute over

                                                  8
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 10 of 16



the attempts by minority owners of the Washington Football Team to sell their combined 40

percent ownership stake. But the reputational interests at issue in a high-profile commercial or

partnership dispute are not the type that ordinarily justify shielding pleadings from the public,

even under a common law standard. Indeed, the Fourth Circuit recently observed in Doe that it

could not identify a single case in which asserted harm to commercial reputation was found

sufficient to defeat the public’s common law right of access. See 749 F.3d at 269 (citing five

circuit cases in which reputational concerns were held insufficient). After all, “[a]djudicating

claims that carry the potential for embarrassing or injurious revelations about a corporation’s

image . . . are part of the day-to-day operations of federal courts.” Id.

       Even if Plaintiffs could articulate some basis for sealing the complaint that might survive

common law scrutiny, they could not overcome the more rigorous First Amendment presumption

of access. The parties “very well may desire that the allegations lodged . . . in the course of

litigation be kept from public view to protect [the] corporate image [of the Washington Football

Team, or its ownership], but the First Amendment right of access does not yield to such an

interest.” See id.

       To the extent the parties argue that the complaint contains some protectable, proprietary

information, like trade secrets, the Court should carefully scrutinize any claims of

confidentiality.4 See, e.g., Minter v. Wells Fargo Bank, N.A., 258 F.R.D. 118, 124 (D. Md. 2009)

(holding that movant had not carried its burden to show that information was protectable, and

that it was therefore “unnecessary to consider alternatives to sealing, such as redaction”); Antech

Diagnostics, Inc. v. Morwalk, Inc., 2013 WL 3353772, at *8 (D. Md. July 2, 2013) (denying a



4
 The Post should be given a fair opportunity to respond to any argument that the complaint
contains such information.

                                                  9
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 11 of 16



motion to seal in spite of a contractual confidentiality provision, emphasizing “it is well-

established that parties cannot by agreement overcome the public’s right of access to judicial

records”); Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)

(holding that a “confidentiality agreement between the parties does not bind the court in any

way”). In this case, the Post has already reported the names of potential buyers as well as the

purported price they have offered. See Snyder Blocking Sale By Team’s Minority Owners, supra,

at A1 (Nov. 21, 2020). And the New York Times has described the thrust of the allegations in

the complaint—and apparently reviewed a copy. See Dkt. No. 33-1, Ex. A. Where “the public

has already had access to the information contained in the records,” Va. Dep’t of State Police,

386 F.3d at 575, disclosure is heavily favored.

       Moreover, even if the complaint does contain some protectable information, the solution

would be, at most, “partial sealing” of the complaint with narrowly tailored redactions. Doe,

749 F.3d at 269.5 The Court is required to utilize such alternatives wherever possible under both

the First Amendment and Fourth Circuit sealing procedures. See id. at 266, 272; In re Knight

Pub. Co., 743 F.2d 231, 234–35 (4th Cir. 1984).

               2.      The Motion to Seal Should Be Unsealed.

       The motion to seal likewise constitutes a judicial record subject to the common law

presumption of access. Quite apart from the Post’s procedural right to obtain a copy of the

motion to seal and attached exhibits, see Doe, 749 F.3d at 272, the public and press enjoy a


5
  As the Seventh Circuit has noted, pleadings involving even the most sensitive issues like trade
secrets and national security details are usually redacted only in part. See Union Oil Co., 220
F.3d at 567 (“Litigation about trade secrets regularly is conducted in public; the district court
seals only the secrets (and writes an opinion omitting secret details); no one would dream of
saying that every dispute about trade secrets must be litigated in private. Even disputes about
claims of national security are litigated in the open,” including in the “Pentagon Papers case” and
the “hydrogen bomb case.”).

                                                  10
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 12 of 16



qualified substantive right to access these materials. Because a party’s motion to seal requires

the court to “adjudicate [the] substantive rights” of the public to view these materials, it

necessarily ranks as a judicial record subject to a common law right of access. See In re

Application of United States for an Order Pursuant to 18 U.S.C. § 2703(d), 707 F.3d at 290.

       Similarly, the Fourth Circuit has made clear that “the First Amendment right of access

extends to materials submitted in conjunction with judicial proceedings that themselves would

trigger the right to access.” Doe, 749 F.3d at 267 (citing In re Washington Post Co., 807 F.2d at

390). A motion to seal must qualify, because “representatives of the press and general public

must be given an opportunity to be heard on the question of their exclusion.” See, e.g., Globe

Newspaper Co., 457 U.S. at 609 n.25. Because the public and press must necessarily have the

right to access and participate in briefing on motions to seal, they must have a First Amendment

right of access to the related materials. And, once again, even if there were a compelling

government interest that could somehow support sealing, the sealing must be “narrowly tailored

to serve that interest,” and justified “with specific findings—supporting closure and [the Court’s]

rejections of less drastic alternatives.” Doe, 749 F.3d at 266, 272.

               3.      The Entire Docket Sheet Should Be Unsealed.

       The Fourth Circuit has held that “the public and press enjoy a presumptive right to

inspect docket sheets in civil cases under the First Amendment.” Doe, 749 F.3d at 269.6 As the

court explained, “docket sheets provide a kind of index to judicial proceedings and documents,

and endow the public and press with the capacity to exercise their rights guaranteed by the First

Amendment.” Id.; see also Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 94 (2d Cir. 2004)


6
 A holding that the First Amendment presumption applies to a particular type of judicial record,
such as a docket sheet, necessarily means that the common law presumption—which attaches to
all judicial records—applies as well.

                                                 11
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 13 of 16



(“Since the first years of the Republic, . . . records of judicial proceedings in the form of docket

books” have been “presumed open.”).

       Here, as the docket currently stands (while the sealing motion is pending), the only

entries visible to the Post and the public are those related to the Post’s correspondence with the

Court. Not only are the filings sealed, so too are the benign docket entries. Such widespread

sealing of virtually every entry on the docket “effectively shut[s] out the public and the press

from exercising their constitutional and common-law right of access to [the] proceedings.” Doe,

749 F.3d at 268.

       There is no compelling government interest in wholesale sealing of the docket sheet.

Indeed, courts in this Circuit and across the country have repeatedly expressed skepticism that

sealing of the docket sheet could ever be justified under the First Amendment. See, e.g., id.

(citing cases); In re State-Record Co., 917 F.2d 124, 129 (4th Cir. 1990) (per curiam) (expressing

disbelief that “the docket entry sheet could be prejudicial” and emphasizing that the district

court’s sealing order “violates one of the cardinal rules that closure orders must be tailored as

narrowly as possible”). Even if the movants could establish some reason why a specific docket

entry revealed some protectable proprietary secret, the only permissible, narrowly tailored

solution would be to redact that entry alone. In re State-Record Co., Inc., 917 F.2d at 129.

               4.      The Remaining Records Should be Unsealed, or the Post Should Be
                       Given a Supplemental Opportunity To Oppose Sealing Upon Proper
                       Notice.

       Finally, based on the limited information currently available to the public, the Post is

unable to determine what other filings may exist, or to make specific arguments about why those

documents should be unsealed.

       The Post believes that it is possible that the parties may litigate a motion for a preliminary

injunction. As courts in the Fourth Circuit and across the country have widely recognized, a
                                                 12
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 14 of 16



motion for injunctive relief is subject to the more rigorous First Amendment standard. See, e.g.,

Allstate Ins. Co. v. Warns, 2012 WL 681792, at *17 (D. Md. Feb. 29, 2012) (applying First

Amendment standard to motion to seal preliminary injunction); Bayer CropSci. Inc. v. Syngenta

Crop Prot., LLC, 979 F. Supp. 2d 653, 656 (M.D.N.C. 2013) (“[T]he briefing and exhibits filed

in connection with motions seeking injunctive relief are subject to the public’s First Amendment

right of access”); RLI Ins. Co. v. Nexus Servs., Inc., 2018 WL 10602398, at *1 (W.D. Va. Oct.

30, 2018) (“Here, [plaintiff] pursues sealing a motion for preliminary injunction and its

supporting memorandum, declarations, and exhibits. Accordingly, the more stringent First

Amendment right of public access applies.”); Baxley v. Jividen, 2020 WL 1958632, at *3

(S.D.W. Va. Apr. 23, 2020) (“The extraordinary nature of a preliminary injunction, together with

the corresponding public interest, is enough to persuade the Court that the First Amendment’s

right of access to judicial records must govern its analysis.”) (relying on Doe and other cases);

see also Minter v. Wells Fargo Bank, N.A., 258 F.R.D. 118, 121 (D. Md. 2009) (“Although the

Fourth Circuit thus has not explicitly held that a First Amendment right of access exists with

regard to non-dispositive civil motions and hearings, the precedent strongly favors that view,

with the higher burden for sealing.”).

       As for additional filings, “no one can challenge closure of a document or proceeding that

is itself a secret.” Doe, 749 F.3d at 268. To the extent the parties seek to seal any additional

documents beyond those discussed above, the Post is entitled to adequate notice and an

opportunity to respond. Id. at 268, 272; Globe Newspaper Co., 457 U.S. at 609 n.25.

II.    THE POST SHOULD HAVE A “REASONABLE OPPORTUNITY” TO REVIEW
       AND RESPOND TO THE MOTION TO SEAL.

       The Post thanks the Court for the opportunity to submit this opposition brief. It

respectfully submits, however, that a “reasonable opportunity” to oppose the motion to seal


                                                 13
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 15 of 16



requires reasonable access to the motion itself. See Doe, 749 F.3d at 272. A fundamental

requirement of due process is that an interested party be given notice not only of a proposed

action—here, the motion to seal—but also of the asserted basis on which that action is justified.

See, e.g., Henry J. Friendly, Some Kind of Hearing, 123 U. Pa. L. Rev. 1267, 1280 & n.76 (1975)

(collecting cases). Because almost every filing in this case has been provisionally sealed,

including the motion to seal itself, the Post has not had “a reasonable opportunity” to review to

the arguments movants made in support of their motion. The Post does not know, for example,

what compelling interest(s) movants have argued should justify sealing (if any). Relatedly,

because nearly every entry on the docket remains sealed, the Post does not yet have notice of the

documents that could be subject to the pending motion.7

       The Post attempted to address this issue and requested that counsel for the parties

disclose the pending motion to seal so that the Post could understand the substance of the motion

before asserting its objections; they declined.8

       If the Court contemplates that it may grant the motion to seal in whole or in part, the Post

respectfully requests that the Post should first be afforded a “reasonable opportunity” to respond



7
  The Fourth Circuit noted in Doe that the intervenors “were able to challenge the sealing of only
those categories of documents they were able to glean from the district court’s heavily redacted
memorandum opinion.” Doe, 749 F.3d at 268–69. The court explained that this fell short of the
notice requirement, and was an example of the “repugnant aspect to depriving the public and
press access to docket sheets: no one can challenge closure of a document or proceeding that is
itself a secret.” Id.
8
  On Friday, November 20, counsel for the Post contacted counsel for the parties and requested
that they consent to the disclosure of the pending motion to seal so that the Post could understand
their arguments. On Sunday, November 22, counsel for Plaintiffs responded, stated that the
“memorandum of grounds and authorities that accompanied Plaintiffs’ motion to seal includes
the highly confidential information that is the subject of the Court’s pending sealing order,” and
declined to share the motion on that basis. Counsel for Plaintiffs failed to articulate any reason
why the motion could not be redacted.

                                                   14
       Case 8:20-cv-03290-PJM Document 39-1 Filed 11/23/20 Page 16 of 16



to the motion. The Court should, at a minimum, make available the pending motion to seal, with

narrowly tailored redactions, if necessary, and provide the Post with a fair opportunity to

supplement its objections and meet the arguments actually raised in the motion. Only then will

the Post and any other interested parties have “reasonable opportunity . . . to voice objections to

the motion.” Doe, 749 F.3d at 272; see L.R. 105.11.

                                         CONCLUSION

       For the foregoing reasons, this Court should grant the Post’s motion to intervene and

deny the pending motion to seal.


Dated: November 23, 2020                       Respectfully submitted,

                                                /s/ Thomas G. Hentoff
                                               Thomas G. Hentoff (Bar No. 11384)
                                               Nicholas G. Gamse (pro hac vice pending)
                                               Katherine Moran Meeks (pro hac vice pending)
                                               WILLIAMS & CONNOLLY LLP
                                               725 Twelfth Street, N.W.
                                               Washington, DC 20005
                                               Phone: (202) 434-5000
                                               Fax: (202) 434-5029
                                               thentoff@wc.com
                                               ngamse@wc.com
                                               kmeeks@wc.com

                                               Attorneys for WP Company LLC d/b/a The
                                               Washington Post




                                                 15
